Exhibit 10.8 Certificate No. (2007)No.07572 User of the Land Jiangsu Danbom Mechanical & Electrical Co., Ltd Location Heping Village, Baohua Town, Jurong City, Jiangsu Province Usage Manufacture Area (sqm) Form of Acquisition By means of transfer Expiration Date 07/20/2055 According to "The People's Republic of China Constitution," "The People's Republic of China Land Management Law" and "The People's Republic of China on Urban Real Estate Administration Law" and other laws and regulations, in order to protect the legal interests of the user of this land, we have checked and verified that the land usage rights applied by this user listed on this certificate is correct so we approve the registration of this land usage right and hereby issue this certificate. Jurong Municipal Government ( Stamp) Date: May 17, 2007 1 Certificate No. (2008)No.012379 User of the Land Jiangsu Danbom Mechanical & Electrical Co., Ltd Location Heping Village, Baohua Town, Jurong City, Jiangsu Province Usage Manufacture Area (sqm) Form of Acquisition By means of transfer Expiration Date 09/02/2058 According to "The People's Republic of China Constitution," "The People's Republic of China Land Management Law" and "The People's Republic of China on Urban Real Estate Administration Law" and other laws and regulations, in order to protect the legal interests of the user of this land, we have checked and verified that the land usage rights applied by this user listed on this certificate is correct so we approve the registration of this land usage right and hereby issue this certificate. Jurong Municipal Government ( Stamp) Date: October 30, 2008 2
